Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 03/05/2021.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,562. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim limitations of claims 1, 9 and 17 of the present application are anticipated by each of the claim limitations of claims 1, 9 and 16 of U.S. Patent No. 10,944,562.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "of apparatus" in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.
As to claims 2-8, claims 2-8 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0079656 to Grinstein (Applicant’s IDS) teaches a method for class-based authorization relating to authenticating an identity of users desiring access to an application program and determining whether an authenticated user is authorized to access one or more aspects of the application program wherein an agent which could be native or remote received and performed user authentication.
US 2015/0269575 to Narayanan et al. (Applicant’s IDS) teaches a method for secure payment transactions during a chat session including establishing a chat session between the help desk and the customer using a chat application program; receiving a purchase order from the customer; communicating a unique URL payment link to the customer, wherein the URL payment link is configured for allowing the customer to establish communication with an order processing system to provide sensitive payment information to the order processing system; receiving the sensitive payment information at the order processing system communicated from the customer; encrypting the sensitive payment information; providing the encrypted sensitive payment information to the help desk, wherein the encrypted sensitive payment information is displayed in a masked format on a display of the help desk; and completing the purchase order using the encrypted sensitive payment information.
US 2018/0332042 to Yu et al. teaches a method of securely authenticating a bot user, wherein  to authenticate the user, the bot website generates and caches a nonce, which is a unique arbitrary value. The nonce is then passed to the messaging application (Chat App), which then passes the nonce to the chat bot via a message that is invisible to the user. The chat bot may then verify that the received nonce matches the cached nonce that was created and cached by the bot website. If the received nonce and the cached nonce match, the user is authenticated and the chat bot can use the access token received from the third-party application (e.g., Instagram®) to access the photos requested by the user within the user's Instagram® account.
US 2015/0081814 to Turakhia teaches a method  of providing a web reply path via an SMS-based communication, wherein in response to receiving the request from the first user, a session token configured to represent the second user may be created or received. The session token may be included in the URL in the first SMS message, and may be used to initiate the web-based chat session between the first user and the second user. In some embodiments, the first SMS message may be sent to the second user via a wireless carrier used by the first user or an SMS gateway of the online service provider.
US 2019/0052616 to Campbell et al. teaches a method of automatic authentication switching in online chat sessions. A server receives a request to establish an online chat session from a first client device, including authentication credentials associated with the first client device. The server establishes an online chat session between the first client device and a second client device via a first authenticated communications channel. The server transmits one or more chat messages between the first client device and the second client device using the first authenticated communications channel. The first client device determines that the online chat session has lost authentication. The first client device automatically switches the online chat session to a second unauthenticated communications channel. The server maintains the established online chat session between the first client device and the second client device via the second unauthenticated communications channel.
US 2018/0359233 to Alexander et al. teaches contextual authentication across different applications based on user communications. In some embodiments, a user is preauthenticated to certain actions on a second application based on the user's communication via a first application. The user's communication via a first application provides contextual information that may be used to preauthenticate a request to perform an action on the second application.
US 9,077,699 to James teaches a method for determining which online banking customers of a financial institution may be invited to chat with available customer service representatives or agents. Additionally, after a customer is invited to text-chat with a customer service representative or agent, the customer may be allowed to communicate via text-chat with one or more customer service representatives or agents without redundantly inputting the customer's identification information, advantageously saving time and improving customer satisfaction.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1, and its respective dependent claims, are allowable over the prior art of record, including Grinstein, Narayanan, Yu, Turakhia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious accessing, from the computer memory by a second program running on the apparatus that is associated with the second user, an authentication token received from an authentication computer system as a result of the first user authenticating with the authentication computer system using the second program prior to the beginning of the session, wherein the second program and the messaging program are separate programs, in view of the other limitations of the claim, as specified in the independent claims;
Independent claim 9, and its respective dependent claims, are allowable over the prior art of record, including Grinstein, Narayanan, Yu, Turakhia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious in response to an authentication request received within the session via the messaging program, using a second program running on the user device to access an authentication computer system using a resource locator included in the authentication request, send, from the user device to the authentication computer system, verification information and receive, at the user device from the authentication computer system, an authentication token, in view of the other limitations of the claim, as specified in the independent claims; and
Independent claim 17, and its respective dependent claims, are allowable over the prior art of record, including Grinstein, Narayanan, Yu, Turakhia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious receiving, at the user device via the messaging program, an authentication request within the session, wherein the authentication request includes an authentication token indicator, receiving, from an authentication computer system, the authentication token received as a result of the first user authenticating with the authentication computer system using a second program, wherein the second program and the messaging program are separate programs and subsequent to receiving the authentication request using the authentication token indicator to access the authentication token and sending, to the remote computer system using the messaging program, an indication of the authentication token, in view of the other limitations of the claim, as specified in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497